Mahan, P. J.
(dissenting) : I cannot agree with the conclusion of the court that the finding and allowance of a claim by an assignee is not evidence of an indebtedness except in the assignment proceeding. It is true the court went too far in Krider v. Coley, supra, in holding that in such cases there is a merger of the original cause of action in the assignee’s judgment, in view of the later decisions of the supreme court. But it was not necessary to the validity of the judgment in that case that there should be a merger. So I think the opinion and second paragraph of the syllabus in this case go too far in the other direction. A debt or cause of action may be evidenced by more than one instrument. A judgment, award, bond, note or bill does not create the debt or cause of action, but is merely evidence of its existence — of the fact — conclusive or inconclusive. The debt,, the cause of action, exists independently of the documents which constitute the evidence thereof. If the plaintiff intended to rely on the record of the proceedings in the assignment as evidence of his debt or claim, it was necessary under the provisions of the code to set them out or give some valid excuse for not doing so.
The supreme court has said that, inasmuch as the original evidence of the debt, as a note, bond, or bill, was not extinguished by a merger, it could be declared on as the basis of a suit to recover the debt, but it does not follow necessarily that the judicial determination of the assignee is not of sufficient validity to-sustain an action to recover the portion of the debt', remaining unpaid.